PER CURIAM.
In appellant-plaintiff’s action for damages for false arrest and malicious prosecution the trial court granted the defendant-appellee’s motion for summary judgment. The exhibits, including answers to interrogatories propounded to the plaintiff, reveal ample support of the defendant’s affirmative defense of “probable cause” for the action taken by defendant against the plaintiff with respect to alleged violation of special zoning restrictions. The affirmative defense of “advice of counsel” also appears to be sufficiently substantiated. The record as a whole reveals no reversible error of substantive or procedural law.
Affirmed.
WHITE, Acting C. J., and KANNER (ret.), J., and DOWNEY, JAMES C., Associate Judge, concur.